The appeal brings for review judgment of ouster entered upon demurrer sustained to an amended answer. The answer categorically denied many of the material allegations of the information and thereby presented an issue of fact.
It is true that amended answer did not sufficiently allege any matter by way of affirmative defense; but the allegations of the amended answer denying the material allegations of the information were sufficient to require relator to prove those material allegations which were so denied.
Therefore, the judgment should be reversed on authority of our opinion and judgment in the case of City of North Miami Beach v. State ex rel. Watson, as Attorney General, et al.,152 Fla. 478, 12 So. 2d 167, and cases there cited.
It is so ordered.
CHAPMAN, C. J., TERRELL and ADAMS, JJ., concur.